Pee Cueiam. Appellant, at the June term, 1882, of the county court, was convicted of disturbing the peace of' a neighborhood and fined five dollars and costs of suit, and ordered to stand committed until the fine and costs were paid. He failed to pay the same, but was suffered to run at- large until appellee, who was the sheriff of the county, finally arrested him. A capias pro fine was placed in the sheriff’s hands, and by him he was brought to the county scat, where he was still permitted to be at large until taking advantage of his liberty he left the State. Appellee then took possession of two horses belonging to appellant and placed them for safe keeping in a livery stable, and, obtaining an execution against appellant, levied it upon his property. Appellant then commenced an action of trespass and false imprisonment against appellee. The case was fried before a jury which resulted in a verdict for appellee. " We feel constrained under our rules to affirm the judgment in this ease for want of a proper abstract. Rule 22 requires the party bringing a cause into this court to furnish a complete abstract or abridgment, of the record, therein referring to the appropriate pages of the record by numerals on the margin. The paper filed in this cansé with the clerk as an abstract, is more in the nature of an argument or statement of of the evidence than an abridgement of the record so arranged as to enable the court to turn readily to any portion of the record needed for reference. A proper abstract is a great help to the court, while such a one as furnished is comparatively worthless: Israel v. Town of Whitehall, 2 Bradwell, 509. Judgment affirmed.